EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Dobrow on 10/28/2020.
The application has been amended as follows: 
Claim 7 (Cancelled)

Allowable Subject Matter
Claims 1-6, and 8-17 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 6, 9-12, and 16 the combination of prior art references do not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 6, 9-12, and 16 identify the uniquely distinct features "obtain a light emission mode of the light-emitting apparatus from the light-emitting apparatus; determine exposure control values including at least a shooting sensitivity for use in shooting in a first light emission mode in which automatic light control is performed; and in a case where the obtained light emission mode of the light-emitting apparatus is a second light emission mode in which automatic light control for continuous shooting is performed, change the determined shooting sensitivity to a greater value before the automatic light control”.
It is noted that the closest prior art, Iwasaki (US Patent Pub. # 2007/0189754) relates to a camera system that illuminates a subject being photographed. Iwasaki does not specifically teach obtain a light emission mode of the light-emitting apparatus from the light-emitting apparatus; determine exposure control values including at least a shooting sensitivity for use in shooting in a first light emission mode in which automatic light control is performed; and in a case where the obtained light emission mode of the light-emitting apparatus is a second light emission mode in which automatic light control for continuous shooting is performed, change the determined shooting sensitivity to a greater value before the automatic light control. Therefore the application is allowable.
As to dependent claims 2-5, 8, 13-15, and 17, these claims depend on allowable claim 1, 6, 9-12, and 16. Therefore dependent claims 2-5, 8, 13-15, and 17 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was filed after the mailing date of the Notice of Allowance on 11/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/29/2020